DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Remarks
Claims 1-22 were originally pending in this application of which claims 21-22 were withdrawn from further consideration (Restriction) prior to the RCE dated 05/24/2022. Claims 1,12 and 14 are now amended. Claims 3 and 13 are cancelled and new claims 23-27 are added. Hence, claims 1-27 are currently pending in the instant application of which claims 21-22 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 8), filed on 05/24/2022 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, upon further consideration, a new ground(s) of rejection are made, in order to address the new limitations introduced by the applicant in the amendment (the König et al. reference meets the limitation “the spectral data comprises a spectral signature of the one or more items or the one or more fluids”). Please see rejection following this section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by König et al. (DE102016211328A1).
Regarding claim 1, 6-7, 10-11 via Fig. 1, König et al. teaches a system (washing machine for laundry, spectrometer, control device, external server and/or external operating unit) [0115] for sensing and monitoring laundry in a water-bearing household appliance 1 [0134] with housing 12 to house laundry [0048] [0124], 
a spectrometer 21 located within the housing [0127] to capture spectral data and signals (spectral signature) of laundry items 22 (one or more items) in drum 3 (via radiation detector 7) [0131-0133] [0021]
a microcomputer 6 could be local or on external server in turn connected to an external operating unit like a cellphone or tablet (remote device) [0115] [0133] and is configured to process the measured signal (captured spectral data) and produce evaluated measurement signal (response data),  
a control device 18 that communicates with the spectrometer 21 [0021] and the microcomputer 6, the control device 18 performs the following steps -transmits the measured signal from the spectrometer 21 to the microcomputer 6 [0021c] and then transmits the evaluated measurement signal from the microcomputer 6 to the control device 18 [0021c] and adapts an operating/treatment program (wash parameter selection module located on the washing machine) based on  the evaluated measurement signal [0021d][0049] for the fabric with parameters including but not limited to wash temperature etc. [0071][0073],
 the control device 18 is also configured to select a textile type (load type) type from among a plurality of load types (cotton, silk, polyester, linen, acrylic or mixed fabrics) based upon the evaluated measurement signal [0051].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Kennichi et al. (US-20080128001-A1).
Regarding claim 2, König et al. teaches the washing apparatus that is a washing machine detailed above and further teaches that the spectrometer arrangement may be different depending on the embodiment of the household appliance and depends inter alia on the type and structure of the water-conducting household appliance [0094].
However, König et al. does not explicitly teach a sump and spectrometer is positioned to sense a fluid within a sump of the washing machine, 
In the analogous art of washing control apparatus and methods, Kennichi et al. a dish washing machine that comprises a machine body 10 (housing) (Fig.1), a sump 42 located in the housing, turbidity sensor 44 (spectrometer) mounted in the sump 42 [0034-0035] that senses light emitted from the light emitting part 44 a, transmitted through the wash water used to wash the dishes, and received by the light receiving part 44 b using the photo coupler to detect the turbidity of the wash water used to wash the dishes [0050][0062].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing apparatus of König to include a sump equipped with turbidity sensor, as taught by Kennichi all in order to achieve the predictable result of detecting the turbidity of water used to wash the dishes, i.e., the contamination level of wash water/rinse water, during a washing operation ([0034], [0062], Kennichi).
Regarding claims 8-9, König et al. teaches the washing apparatus that is a washing machine detailed above. König et al. further teaches that water-bearing household appliance could be a dishwasher [0089], but does not explicitly teach that the spectrometer is positioned to sense a fluid within a sump of the dishwasher, and that configuring the one or more parameters of the wash cycle includes configuring at least one of the one or more parameters based upon debris within the sensed fluid.
As detailed previously, Kennichi teaches a dish washing machine with turbidity sensor 44 positioned within the sump 42 to monitor the contaminant level (debris) in wash water [0034]. Kennichi et al. further teaches selecting a washing course in a dishwasher based on turbidity/contaminants of the wash water (claims 1-3) [0034].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the operation of washing apparatus of König with that of Kennichi (i.e. course selection based on contaminant level) in order to achieve the predictable result of efficient operation of the dishwasher.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Kennichi et al. (US-20080128001-A1) and further in view of in view of Eiselt et al.  (WO2019081014A1).
Regarding claims 4-5 the combination of König and Kennichi teaches the washing apparatus detailed above.  König et al. teaches the washing apparatus to be a laundry washing machine 1 [0048] as detailed above. The combination of König and Kennichi does not explicitly teach that configuring the one or more parameters of the wash cycle based upon mineral content of the sensed fluid and debris within the sensed fluid.
In the analogous art of washing machine and operation methods, Eiselt et al. teaches a washing machine 11 where water from the sump 24 is circulated to a drawer 50 via pipe 34 (pg. 8 para 1, pg. 13 para 1, Fig. 1) and analyzed using a sensor means (76, 80) positioned with in the drawer (Fig.2) (abstract, pg. 3 para 3), where the sensor means could be a spectrometer (pg. 6 para 3) and a sensor controller analyzes and processes sensor data (i.e. captures spectral signature of water in the sump) (pg. 4 para 4); Eiselt et al. further teaches that the sensor means (71,76,80) in the drawer 50 is capable of determining the content of contamination (debris) or a degree of water hardness (pg. 16 para 1) and choosing a wash/rinse cycle based on water hardness (mineral content) (pg. 11 para 2). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing apparatus of König and Kennichi  with the spectrometer sensor of Eiselt et al. so as to use the spectrometer to determine debris and/or water hardness of the sump water and schedule wash cycles based on the analyzed data (pg. 14 para 4, pg. 15 para 1) with the benefit of efficient operation of the washing machine based on water quality information (pg. 10 para 7, Eiselt).
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Busch et al. (US2010036795A1).
Regarding claims 23 and 26, König et al. teaches the system and the washing apparatus that is a washing machine as detailed above.
However, König et al. does not explicitly teach that the spectral data includes fabric information indicating a type of a fabric contained within the washing apparatus and wherein the type of the fabric includes cotton, polyester, or nylon.
Busch teaches a non-destructive method for fabric classification using infrared-spectroscopy the method involves collecting spectral data for several fabric types including nylon, cotton, polyester etc. and also unknown fabrics (abstract, claim 1 and 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the method of operation of washing apparatus of König with the method of fabric classification of Busch, such that spectral data on known and unknown fabric types can be gathered with the benefit of simple non-destructive identification of fabrics put in the laundry machine [0005, Busch].
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Busch et al. (US2010036795A1) and further in view of Geyer et al. (WO2019174955A1)
Regarding claims 24-25, the combination of König et al. and Busch teaches the system as detailed above.
However, König et al. does not explicitly teach that the spectral data includes information indicating a type of a stain contained on the fabric, the type of the stain includes oil, food, or gas.
Geyer teaches soiling (stain) that can be assigned to different classes of spots on laundry, soiling including oil, baby food etc. and the chemical substances in the stains are analyzed by the IR spectra (pg. 11 ln 13-19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the method of operation of washing apparatus of König with the method of laundry soiling analysis of Geyer such that spectral data related to fabric stain with oil, food etc. can be identified, with the benefit of facilitating most efficient removal of contaminants from the laundry during the anti-stain laundry programs of the washing machine (pg. 11 ln 13-19, Geyer).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of in view of Eiselt et al.  (WO2019081014A1).
Regarding claim 27, König et al. teaches the washing apparatus that is a washing machine detailed above. As detailed above in claim 4, Eiselt teaches spectral data including information indicating mineral content of the one or more fluids. The combination of König et al. and Eiselt teaches all the limitations of claim 27. 
Claims 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Pourziaei et al. (DE102017219806A1).
Regarding claims 12 and 14-15, König as detailed before in claim 1, teaches the system for sensing and monitoring the contents inside of a washing apparatus. König et al. (as detailed above) teaches that the remote device can be an external server/ external operating unit like a cellphone or a tablet/PC [0115], and teaches the operating/treatment program (wash parameter selection module located on the washing machine) based on the evaluated measurement signal [0021d][0049] for the fabric with parameters including but not limited to wash temperature etc. [0071][0073], the microcomputer 6 is configured to process the measured signal (captured spectral data) and produce evaluated measurement signal (response data).
König does not explicitly teach that remote device is a remote cloud service that includes a database of possible spectral signatures and the remote cloud service determines, based on comparison with the database of possible spectral signatures and the captured spectral data, chemical composition data and that remote cloud service includes a wash parameter selection module that determines the one or more parameters of a wash cycle based on analysis of the spectral data.
In the analogous art of spot detection in laundry via IR spectrometer, Pourziaei et al. teaches a washing machine 15, IR spectrometer 3, a control unit 20, connected to an external cloud server 28 (remote cloud service) [0031] [0036] where a data (database) [0032] of IR spectra of various fabrics [0035] and chemical components of stains is stored and an appropriate anti-stain program is initiated [0031] [pg. 5 para 8, 10, 11, 15].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the data processing pathway of König by including an external server that is cloud -based and exchanging data with the cloud server as taught by Pourziaei et al. with the benefit of simple, reliable and faster information exchange and convenient connection and control of the laundry treatment appliance with minimum user interaction [pg. 5, para 19-20, Pourziaei]. 
Regarding claims 18 and 20, as detailed previously in claim 1, the combination of König and Pourziaei teaches all the limitations of claims 18 and 20.  
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Pourziaei et al. (DE102017219806A1) and further in view of in view of in Kennichi et al. (US-20080128001-A1) and Eiselt et al.  (WO2019081014A1).
Regarding claims 16-17 and 19, as detailed previously, while König teaches the basic washing apparatus and the system, Kennichi teaches the spectrometer located in the sump, Eiselt teaches determining mineral content and debris of senses fluid. The combination of König, Pourziaei, Kennichi and Eiselt teaches all the limitations of claims 16-17 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711